 

Exhibit 10.1

 

OPTION AGREEMENT

 

OPTION AGREEMENT (this “Agreement”), dated as of November 7, 2014 (the
“Effective Date”), among Amarantus Bioscience Holdings, Inc., a Nevada
corporation (“Amarantus”) and Lonza Walkersville, Inc., a Delaware corporation
(the “Lonza”). The parties identified above are sometimes hereinafter
individually referred to as a “Party” and collectively as the “Parties”.

 

WHEREAS, upon the terms and subject to the conditions contained herein, Lonza
has agreed to grant to Amarantus during the period beginning on the date hereof
and ending on the Option Termination Date an exclusive option to acquire all
shares of Cutanogen Corporation (the “Company”) pursuant to a Share Purchase
Agreement (the “SPA”), in substantially the form attached hereto as Exhibit A
(the “Form SPA”);

 

WHEREAS, Amarantus and Lonza entered into that certain Letter of Intent dated
May 27, 2014 (the “LOI”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties to this Agreement agree as follows:

 

Article 1

OPTION TO ACQUIRE THE COMPANY; DELIVERIES

 

1.1         Option to Acquire the Company. At any time after the Effective Date
and through and including December 31, 2014 (the “Option Period”), Amarantus
shall have an irrevocable option (the “Option”), but not the obligation, to
acquire the Company pursuant to the SPA, on the terms and subject to the
conditions set forth in the Form SPA. If Amarantus elects to exercise the
Option, such exercise shall be effected by giving written notice to Lonza on or
prior to the end of the Option Period (the date such notice is delivered, the
“Option Exercise Date”).

 

1.2         Consideration for the Option. Amarantus shall pay Lonza, as
consideration for the Option, $250,000 (the “Option Consideration”), payable in
full on the Effective Date, by wire transfer of immediately available funds to
an account previously specified in writing by Lonza. The Option Consideration
shall be non-refundable and shall not be creditable against any amounts payable
under the SPA.

 

1.3         Actions on Option Exercise.

 

(a)          Promptly following the Option Exercise Date, Lonza and Amarantus
shall execute and deliver the Form SPA (the date of execution and delivery of
the Form SPA pursuant to this Section 1.3, the “SPA Execution Date”).

 

(b)          Contemporaneously with the execution of the Form SPA, Lonza and
Amarantus shall each execute and deliver such other agreements, documents,
instruments and certificates as are contemplated by the Form SPA to be executed
and delivered by Lonza and Amarantus, respectively, concurrently therewith,
including Lonza shall deliver Schedules to the Form SPA responsive to the
representations and warranties of Lonza.

 

 

 

 

1.4         Cooperation. During the Option Period, Lonza will cooperate with
reasonable diligence requests of Amarantus. In addition during the Option
Period, Amarantus shall have the right to review and may provide comments to
Lonza on any current clinical documents relating to the engineered skin
substitute product, which comments Lonza shall reasonably consider.

 

Article 2

REPRESENTATIONS AND WARRANTIES OF LONZA

 

As an inducement to Amarantus to enter into this Agreement and to consummate the
transactions contemplated hereby, Lonza represents and warrants to Amarantus and
agrees as follows:

 

2.1         Organization and Authority.

 

(a)          Lonza is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.

 

(b)          Lonza has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, subject to the terms of
the Form SPA. This Agreement has been duly authorized, executed and delivered by
Lonza and (assuming the valid authorization, execution and delivery of this
Agreement by Amarantus) is a legal, valid and binding obligation of Lonza
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting creditors’ rights and to general principles of equity.

 

2.2         No Conflicts.

 

(a)          Neither the execution and delivery of this Agreement nor the
consummation of any of the transactions contemplated hereby (other than the
execution of and performance under the Form SPA) nor compliance with or
fulfillment of the terms, conditions or provisions hereof or thereof will,
except as otherwise set forth in the Form SPA:

 

(i)          conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any encumbrance upon any of the
assets or business of Lonza; or

 

(ii)         require declarations, filings or registrations of any governmental
body, except for such declarations, filings or registrations the failure of
which to be obtained or made would not reasonably be expected to materially
impair the ability of Lonza to perform any of its obligations hereunder or
reasonably be expected to prevent the consummation of any of the transactions
contemplated hereby.

 

-2-

 

 

Article 3

REPRESENTATIONS AND WARRANTIES OF OPTION HOLDER

 

As an inducement to Lonza to enter into this Agreement and to consummate the
transactions contemplated hereby, Amarantus hereby represents and warrants to
Lonza and agrees as follows:

 

3.1         Organization and Authority.

 

(a)          Amarantus is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.

 

(b)          Amarantus has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, subject to the
terms of the Form SPA. The execution, delivery and performance of this Agreement
by Amarantus have been duly authorized and do not require any further
authorization or consent of Amarantus or its stockholders. This Agreement has
been duly authorized, executed and delivered by Amarantus and (assuming the
valid authorization, execution and delivery of this Agreement by Lonza) is a
legal, valid and binding agreement of Amarantus enforceable in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
similar laws of general application relating to or affecting creditors’ rights
and to general principles of equity.

 

3.2         No Conflicts.

 

(a)          Neither the execution and delivery of this Agreement or the
consummation of any of the transactions contemplated hereby (other than the
execution of the Form SPA) nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will, except as otherwise set forth
in the Form SPA:

 

(i)          conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any encumbrance upon any of
Amarantus’s assets; or

 

(ii)         require the approval, consent or authorization of any other person,
or declarations, filings or registrations of any governmental body, except for
such approvals, consents, authorizations, declarations, filings or registrations
the failure of which to be obtained or made would not reasonably be expected to
materially impair the ability of Amarantus to perform any of its obligations
hereunder or reasonably be expected to prevent the consummation of any of the
transactions contemplated hereby.

 

-3-

 

 

Article 4

TERMINATION

 

4.1         Termination Rights. Anything contained in this Agreement to the
contrary notwithstanding, this Agreement may be terminated at any time prior to
the Option Termination Date:

 

(a)          by the mutual written consent of Lonza and Amarantus; or

 

(b)          by Amarantus by delivery of written notice to Lonza.

 

4.2         Effect of Termination. In the event that this Agreement shall be
terminated pursuant to this Article 4, all further obligations of the parties
under this Agreement shall be terminated without further liability of either
party to the other.

 

Article 5

MISCELLANEOUS

 

5.1         Survival of Representations and Warranties. The parties hereto
hereby agree that the representations and warranties contained in this
Agreement, shall survive the execution and delivery of this Agreement.

 

5.2         Expenses. Except as otherwise provided in this Agreement, Amarantus
and Lonza shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall the Company bear any of such costs and expenses.

 

5.3         Specific Performance. Lonza acknowledges and agrees that the breach
of this Agreement would cause irreparable damage to Amarantus and that Amarantus
will not have an adequate remedy at law. Therefore, the obligations of Lonza
under this Agreement, shall be enforceable by a decree of specific performance
issued by any court of competent jurisdiction, and appropriate injunctive relief
may be applied for and granted in connection therewith. Such remedies shall,
however, be cumulative and not exclusive and shall be in addition to any other
remedies which any party may have under this Agreement or otherwise.

 

5.4         Further Assurances. Lonza and Amarantus each agrees to execute and
deliver such other documents or agreements and to take such other action as may
be reasonably necessary or desirable for the implementation of this Agreement
and the consummation of the transactions contemplated hereby.

 

5.5         Submission to Jurisdiction; Consent to Service of Process.

 

(a)          The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

-4-

 

 

(b)          Each of the parties hereto hereby consents to process being served
by any party to this Agreement in any suit, action or proceeding by the mailing
of a copy thereof in accordance with the provisions of Section 5.9.

 

5.6         Entire Agreement; Amendments and Waivers. This Agreement together
with the LOI represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.

 

5.7         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

5.8         Table of Contents and Headings. The table of contents and section
headings of this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.

 

5.9         Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given when delivered personally or
mailed by certified mail, return receipt requested, to the parties (and shall
also be transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):

 

(a)Amarantus:

 

Amarantus Biosciences Holdings, Inc.
c/o Janssen Labs @ QB3
953 Indiana St.
San Francisco, CA 94107
Phone: 408 737 2734
Fax: 408 521 3636
Attention: Gerald Commissiong, President & CEO

 

-5-

 

 

Copy to:

 

Jeffrey Fessler, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10006
Phone: (212) 930-9700
Facsimile: (212) 930-9725

 

(b)Lonza and Company:

 

Lonza Walkersville, Inc.
8830 Biggs Ford Road
Walkersville, Maryland 21793
Phone: 301.378.1212
Facsimile: 301.845.6099
Attn: David Smith, Head of Cell Therapy

 

Copy to:

 

Lonza America, Inc.
90 Boroline Road
Allendale, New Jersey 07401
Phone: 201.316.9318
Facsimile: 201.696.3632
Attention: General Counsel

 

5.10       Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

 

5.11       Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Lonza or Amarantus (by
operation of law or otherwise) without the prior written consent of the other
Party hereto and any attempted assignment without the required consents shall be
void.

 

[Signature Page Follows]

 

-6-

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Option Agreement to be
executed on its behalf by its duly authorized representative.

 

LONZA WALKERSVILLE, INC.   AMARANTUS BIOSCIENCE HOLDINGS, INC.           By: /s/
David W. Smith   By: /s/ Gerald Commissiong           Name: David W. Smith  
Name: Gerald Commissiong           Title: Head, Cell Therapy   Title: President
& CEO

 

-7-

 

 

Exhibit A

 

Form SPA

 

(on following pages)



 



 

 



 

SHARE PURCHASE AGREEMENT

 

AMONG

 

AMARANTUS BIOSCIENCE HOLDINGS, INC.

 

AND

 

LONZA WALKERSVILLE, INC.

 

Dated November [*], 2014

 

 

 

 

TABLE OF CONTENTS

 

Section   Page       Article I DEFINITIONS/INTERPRETATION   1 Article II SALE
AND PURCHASE OF SHARES   4 Article III PURCHASE PRICE AND PAYMENT   4 Article IV
CLOSING AND TERMINATION   7 Article V REPRESENTATIONS AND WARRANTIES OF THE
SELLER   7 Article VI REPRESENTATIONS AND WARRANTIES OF PURCHASER   16 Article
VII COVENANTS   18 Article VIII CONDITIONS TO CLOSING   21 Article IX DOCUMENTS
TO BE DELIVERED   23 Article X INDEMNIFICATION   26 Article XI MISCELLANEOUS  
31

 

i

 

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is made effective as of November
[*], 2014 (the “Effective Date”), among Amarantus Bioscience Holdings, Inc., a
Nevada corporation (the “Purchaser”) and Lonza Walkersville, Inc., the sole
shareholder of the Company (the “Seller”).

 

WITNESSETH:

 

WHEREAS, the Seller owns [*]shares of common stock, $[*] par value (the
“Shares”), of the Company, which Shares constitute all of the issued and
outstanding shares of capital stock of the Company; and

 

WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from the Seller, the Shares for the purchase price and upon the terms
and conditions hereinafter set forth;

 

WHEREAS, simultaneously with the execution of this Agreement, the Seller and the
Purchaser will enter into a Manufacturing Services Agreement (“MSA”) pursuant to
which Seller will manufacture ESS Product for Purchaser in accordance with the
terms set forth therein;

 

WHEREAS, simultaneously with the execution of this Agreement, the Seller and the
Purchaser will enter into a Finder’s Fee Agreement (“Finder’s Fee Agreement”);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

Article I

 

DEFINITIONS / INTERPRETATION

 

1.1           Certain Definitions. Whenever used in this Agreement with an
initial capital letter, the terms defined in this Section 1.1 and elsewhere in
this Agreement, whether used in the singular or plural, shall have the meanings
specified:

 

"Affiliate" shall mean, as to any Person, any other Person that directly or
indirectly controls, or is controlled by, or is under common control with, such
Person. For this purpose, "control" (including, with its correlative meanings,
"controlled by" and "under common control with") shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

 

“Business” means the business and activities comprising the research, study,
development, synthesis, manufacture, distribution, marketing, sale, promotion,
and commercialization of ESS Product or the exploitation of assets related
thereto as now or previously conducted, or currently proposed to be conducted,
by the Seller or the Company.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended.

 

“Combination Product” means an Earnout Product that incorporates at least one
clinically active or other component with independent value in addition to the
ESS component contained therein. All references to “Earnout Product” in this
Agreement shall be deemed to include Combination Products.

 

 

 

 

“Commercially Reasonable Efforts” means with respect to Purchaser’s obligations
under this Agreement to develop an Earnout Product, the carrying out of such
obligations or tasks with a level of effort and resources consistent with the
commercially reasonable practices devoted by a biotechnology company of similar
size and resources as Purchaser for the research, development, manufacture or
commercialization of a product owned by it (or to which it has exclusive rights)
at a similar stage of development or commercialization and of similar market
potential, profit potential and strategic value, based on conditions then
prevailing. Such efforts may take into account, without limitation, issues of
safety and efficacy, regulatory authority-approved labeling, product profile,
the competitiveness of alternative products in the marketplace,
pricing/reimbursement for the product in a country relative to other markets,
the likely timing of the product’s entry into the market, the patent and other
proprietary position, the likelihood of regulatory approval and other relevant
scientific, technical and commercial factors.

 

“Company” means Cutanogen Corporation, an Ohio corporation.

 

“Dollars” means the legal currency of the United States of America.

 

“Earnout Product” means any product, the manufacture, use, sale or importation
of which is covered by any Valid Claim of the Patent Rights or that materially
incorporates any Know-How owned or licensed by the Company that is acquired by
Purchaser hereunder or any improvement thereto or derivative thereof, which
improvement or derivative does not require the filing of a new Product IND.

 

“ESS Product” means any product or process comprising (a) engineered skin
substitutes; (b) all variants of engineered skin substitutes; and (c) all
derivatives of (a) or (b).3

 

“Governmental or Regulatory Authority” means any U.S. or non-U.S. federal,
state, local or other governmental, administrative or regulatory (including
self-regulatory) authority, body, agency, court, tribunal or similar entity,
including any taxing authority, including any work council or similar labor
entity or any instrumentality of any of the foregoing, including the U.S. Food
and Drug Administration (“FDA”).

 

"Intellectual Property Rights" shall have the meaning as set forth in Section
5.17(b).

 

"Know-How" means any technical and other information, whether patented or
unpatented, including, but without prejudice to the generality of the foregoing,
ideas, concepts, trade secrets, know-how, inventions, discoveries, data,
formulae, specifications, processes, procedures for experiments and tests and
other protocols, results of experimentation and testing, fermentation and
purification techniques and assay protocols related to the ESS Product.

 

“Net Sales” means the gross amount invoiced for sales of Earnout Products by
Purchaser, its Affiliates, licensees, distributors, representatives and agents,
less:

 

(a)          sales returns and allowances actually paid, granted or accrued,
including trade, quantity and cash discounts and any other adjustments,
including those granted on account of price adjustments or billing errors;

 

(b)          rejected goods, damaged or defective goods, recalls, returns;

 



 

3 Note to Draft: Definition of ESS to be discussed.

 

2

 

 

(c)          rebates, chargeback rebates, compulsory rebates, reimbursements or
similar payments granted or given to wholesalers or other distributors, buying
groups, health care insurance carriers or other institutions;

 

(d)          adjustments arising from consumer discount programs or other
similar programs;

 

(e)          non collectable receivables related to Earnout Products not to
exceed one percent (1%) of the gross amount invoiced;

 

(f)          customs or excise duties, sales tax, consumption tax, value added
tax, and other taxes or governmental fees (except income taxes); or

 

(g)          charges for packing, freight, shipping and insurance (to the extent
that borne by the selling Person).

 

The aggregate of the foregoing deductions shall not exceed five percent (5%) of
the gross amount invoiced for sales of Earnout Products by Purchaser, its
Affiliates, licensees, distributors, representatives and agents. Each of the
foregoing deductions shall be determined as incurred in the ordinary course of
business in type and amount consistent with good industry practice and in
accordance with generally accepted accounting principles (“GAAP”) or other
applicable accounting principles on a basis consistent with Purchaser’s audited
consolidated financial statements.

 

In the event an Earnout Product is sold as a Combination Product, Net Sales will
be calculated as follows:

 

(i)          If the ESS component of a Combination Product and the other
component(s) contained in such Combination Product are sold separately, Net
Sales of the Earnout Product will be calculated by multiplying the total Net
Sales of the Combination Product by the fraction A/(A+B), wherein A is the
average gross selling price in the applicable country of the ESS component sold
separately in the same formulation and dosage, and B is the sum of the average
gross selling prices in the applicable country of all other components in the
Combination Product sold separately, during the applicable calendar quarter.

 

(ii)         If the average gross selling price of the other component(s) cannot
be determined, Net Sales will be calculated by multiplying the Net Sales of the
Combination Product by the fraction A/C wherein A is the average gross selling
price of the ESS component (in the same formulation and dosage) and C is the
average gross selling price of the Combination Product, during the applicable
calendar quarter.

 

(iii)        If the average gross selling price of the ESS component of a
Combination Product cannot be determined, Net Sales of the Combination Product
will be calculated by multiplying the Net Sales of the Combination Product by:
one (1) minus B/C wherein B is the average gross selling price of the other
components(s) and C is the average gross selling price of the Combination
Product, during the applicable calendar quarter.

 

(iv)        If the average gross selling price of neither the ESS component of a
Combination Product nor the other component(s) can be determined, Net Sales of
the Combination Product will be calculated as mutually agreed based on good
faith negotiations.

 

3

 

 

"Patent Rights" means the patents and patent applications owned by or licensed
to the Company as of the Effective Date, short particulars of which are set out
in Schedule 5.17 attached hereto, and all patents and applications thereof of
any kind throughout the world whether national or regional including but without
prejudice to the generality of the foregoing, author certificates, inventor
certificates, improvement patents, utility certificates and models and
certificates of addition, and including any provisionals, divisions, renewals,
continuations, continuations-in-part, reissues, reexaminations, substitutions,
extensions, patent disclosures, improvements and extensions of reissue thereof.

 

"Person" shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other person or entity, including a
governmental authority.

 

“Transfer Taxes” means all transfer, sales, use, value added, goods and
services, excise, gross proceeds, reporting, recording, filing, documentary,
stamp, conveyance and other similar fees, Taxes and charges arising out of or in
connection with the transfers effected pursuant to this Agreement.

 

"Valid Claim" means a claim within the Patent Rights (including any re-issued
and unexpired patents) which, but for the license hereof, would be infringed by
the manufacture, use, sale, offer for sale, exportation or importation of any
Earnout Product by Purchaser and which also (a) has not been cancelled,
withdrawn, abandoned or rejected by any administrative agency or other body of
competent jurisdiction, and (b) has not been revoked, held invalid or declared
unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, and (c) has not been rendered unenforceable through
disclaimer or otherwise, and (d) has not been disclaimed or otherwise dedicated
to the public by Lonza, and (e) is not lost through an interference proceeding
and any appeals therefrom.

 

Article II
SALE AND PURCHASE OF SHARES

 

2.1          Sale and Purchase of Shares and Certain Assets

 

Upon the terms and subject to the conditions contained herein, on the Closing
Date Seller shall sell, assign, transfer, convey and deliver to the Purchaser,
and the Purchaser shall purchase from the Seller, all Shares of the Company
owned by the Seller.

 

In addition to the foregoing, upon the terms and subject to the conditions
contained herein, on the Closing Date, Seller shall sell to the Purchaser, and
the Purchaser shall purchase from the Seller certain assets owned by Seller set
forth on Schedule 2.1, which assets shall be free and clear of any liens,
pledges, or encumbrances of any kind (the “Assets”).

 

The parties agree that Seller will be granted an exclusive right to manufacture
the ESS Product for a limited period of time, as set forth in the MSA. As
between the Parties, Purchaser shall be responsible for all regulatory aspects
of the ESS Product and all associated expenses, including expenses associated
with gaining regulatory approval and those which Seller might incur under the
MSA.

 

Article III
PURCHASE PRICE AND PAYMENT

 

3.1         Amount of Purchase Price.

 

(a)          General. As partial consideration for the Shares, the Purchaser
shall pay to the Seller the non-refundable amounts set forth in the table below
(each, a “Milestone Payment”) upon the occurrence of the corresponding event,
which amounts shall be payable to Seller by the Purchaser in accordance with
Section 3.1(b).

 

4

 

 

Event   Payment Closing   $4,000,000 Dollars (the “First Milestone”)

Successful Completion of Phase 1 Clinical Trial or

submission for Humanitarian Use Exemption or similar exemption (“HUE”),
compassionate care or regulatory submission to the FDA or EMA (whichever occurs
sooner)

 

  $1,000,000 Dollars (the “Second Milestone”)

Submission of a Biologic License Application to the FDA (or equivalent agency if
the first submission is outside the United States)

or the approval of HUE by the FDA or EMA (whichever occurs sooner)

  $4,000,000 Dollars (the “Third Milestone” and together with the First
Milestone and the Second Milestone, the “Milestones”) Total potential Milestone
payments   $9 million Dollars

 

(b)          Payment. Each Milestone Payment shall be due and payable ten (10)
Business Days after the occurrence of the corresponding event in the table,
except for the amount due at Closing, which will be payable at Closing; any such
amounts will be payable in cash.

 

3.2          Earnout.

 

In addition to the amounts payable under Section 3.1, Purchaser shall pay to
Seller two percent (2%) of Net Sales of each Earnout Product (the “Earnout”)
until the later of: (a) expiration of the last to expire Valid Claim among the
Patent Rights; and (b) ten (10) years after the first commercial sale of any
Earnout Product (the “Royalty Term”).

 

(a)          Offsets. If the Purchaser is required to obtain a royalty-bearing
license from any third Person following the Effective Date of this Agreement
(“Third Party License”) in order to avoid infringing such third Person’s patents
by use of the Patent Rights in the manufacture, use, sale, offer for sale or
importation of any Earnout Product, then the Purchaser shall have the right to
offset from the Earnout amounts due in this Section 3.2 by fifty percent (50%)
of the royalty rate paid to third Persons under any Third Party License;
provided, however, that in no case will the royalties due under this Section 3.2
to Seller be reduced by more than 50% of the Earnout amount that would otherwise
be due. For example, if Amarantus were to pay a royalty of 1% under a Third
Party License, then the Earnout due Lonza would be reduced to 1.5%, and if
Amarantus pay a royalty of 3% under a Third Party License, then the Earnout due
Lonza would be reduced to 1%.

 

(b)          Earnout Reduction. If an Earnout Product is not covered by a Valid
Claim in any country in which it is being sold, then the Earnout due Seller for
such Earnout Product in such country shall be reduced by fifty percent (50%);
provided, however, that in no case, shall the royalty due under Section 3.2 be
reduced by more than 50% of the amount that would otherwise be due.

 

5

 

 

(c)          Payment. Following first commercial sale of an Earnout Product and
for so long as an Earnout is due to Seller, the Purchaser shall provide to the
Seller a written report for each calendar quarter showing the Net Sales during
such calendar quarter and the Earnout payable under this Section 3.2 in
sufficient detail to allow the Seller to verify the amount of Earnout paid by
the Purchaser with respect to such calendar quarter. Such reports shall be due
no later than forty-five (45) days following the end of each calendar quarter.
The Earnout shown to have accrued by each report provided under this Section
3.2(c) shall be due and payable on the date such report is due. All Earnout
payments shall be made in Dollars by electronic wire transfer of immediately
available funds to an account designated in writing by the Seller to the
Purchaser at least five (5) Business Days prior to the date when the payment is
due. If any currency conversion is required in connection with the calculation
of the Earnout, such conversion shall be made in a manner consistent with the
Purchaser’s normal practices used to prepare its audited financial statements
for external reporting purposes.

 

(d)          Records and Audits.

 

(i)          The Purchaser will keep complete, true and accurate books and
records in sufficient detail for the Seller to determine payments due to the
Seller under this Article III, including Earnouts. The Purchaser will keep such
books and records for at least three (3) years following the end of the calendar
year to which they pertain.

 

(ii)         The Seller shall have the right during such three (3)-year period
to appoint at its expense an independent certified public accountant of
nationally recognized standing (the “Accounting Firm”) reasonably acceptable to
the Purchaser to inspect or audit the relevant records of the Purchaser to
verify such amounts were correctly determined; provided that if the Purchaser
requests, the Accounting Firm will execute a confidentiality agreement on
customary terms under such circumstances. The Purchaser shall make such records
available for audit by the Accounting Firm during regular business hours at such
place or places where such records are customarily kept, upon reasonable notice
from the Seller, solely to verify such payments hereunder were correctly
determined. Such audit right shall not be exercised by the Seller more than once
in any calendar year and may cover a period ending not more than thirty-six (36)
months prior to the date of such request. All records made available for audit
shall be deemed to be confidential information of the Purchaser. If the amount
paid hereunder was over-reported, the Seller shall promptly (but in any event no
later than thirty (30) days after the Accounting Firm’s report) make payment to
the Purchaser of the over-reported amount, or if the amount paid was
under-reported, the Purchaser shall promptly (but in any event no later than
thirty (30) days after the Accounting Firm’s report) make payment to the Seller
of the underreported amount. The Seller shall bear the full cost of such audit
unless such audit discloses an underreporting of more than five percent (5%) of
the aggregate amount payable for the term of the audit, in which case the
Purchaser shall reimburse the Seller for all expenses of third Persons incurred
in connection with such audit.

 

(iii)         The Accounting Firm will disclose to the Seller only whether the
payments are correct or incorrect and the specific details concerning any
discrepancies. No other information will be provided to the Seller without the
prior written consent of the Purchaser unless disclosure is required by
applicable law. The Accounting Firm shall provide a copy of its report and
findings to the Seller and the Purchaser simultaneously.

 

3.3         Diligence.

 

The Purchaser shall use Commercially Reasonable Efforts to successfully complete
all clinical trials and regulatory submissions and shall be responsible for each
of them, at its cost.

 

6

 

 

3.4         Taxes.

 

Each Party shall be responsible for its own Tax liabilities arising under this
Agreement. Accordingly, the Seller shall be liable for all income Taxes
(including interest) imposed upon any payments made by the Purchaser to the
Seller under this Agreement (“Agreement Payments”). If applicable law requires
the withholding of Taxes, the Purchaser shall make such withholding payments in
a timely manner and shall subtract the amount thereof from the payments
hereunder, and such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Seller. The Purchaser shall promptly (as
available) submit to the Seller appropriate proof of payment of the withheld
Taxes as well as the official receipts within a reasonable period of time. The
Purchaser shall provide the Seller reasonable assistance in order to allow the
Seller to obtain the benefit of any present or future treaty against double
taxation or refund or reduction in Taxes which may apply to the payments
hereunder. Notwithstanding the foregoing, if as a result of a Party assigning
this Agreement or changing its domicile additional Taxes become due that would
not have otherwise been due hereunder with respect to Agreement Payments, such
Party shall be responsible for all such additional Taxes. Notwithstanding
anything to the contrary, all Transfer Taxes incurred in connection with this
Agreement (including any real property transfer Tax and any other similar Tax)
shall be borne and paid by Purchaser when due. Purchaser shall, at its own
expense, timely file any Tax Return or other document with respect to such Taxes
or fees (and Seller shall reasonably cooperate with respect thereto). The
Parties shall use commercially reasonable efforts to minimize the amount of any
Transfer Taxes, including by providing appropriate documentation in connection
with any available exemption from or reduction in the amount of such Transfer
Taxes.

 

Article IV
CLOSING

 

4.1         Closing Date.

 

The closing of the sale and purchase of the Shares provided for in Section 2.1
hereof (the "Closing") shall take place at the offices of Sichenzia Ross
Friedman Ference LLP (or at such other place as the parties may designate in
writing) on the Effective Date. The date on which the Closing shall be held is
referred to in this Agreement as the "Closing Date".

 

Article V
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Purchaser as of the date of
this Agreement and as of the Closing Date, subject to the disclosures and
exceptions set forth in the Disclosure Schedules delivered by Seller to
Purchaser on the date hereof and attached hereto (the “Disclosure Schedules”),
provided, however, that any disclosure made in any section of the Disclosure
Schedules shall only apply to the section of the Agreement that corresponds to
the section of the Disclosure Schedules, unless it is reasonably apparent on the
face of such disclosure that such disclosure is relevant to another Section of
this Agreement:

 

5.1.         Organization and Good Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation as set forth above. Except as otherwise
provided herein, the Company is not required to be qualified to transact
business in any other jurisdiction where the failure to so qualify would have a
Material Adverse Effect.

 

7

 

 

5.2.        Authority.

 

(a)          The Company has full power and authority (corporate and otherwise)
to carry on its business and has all permits and licenses that are necessary to
the conduct of its business or to the ownership, lease or operation of its
properties and assets, except where the failure to have such permits and
licenses would not have a material adverse effect on the Company’s business or
operations (“Material Adverse Effect”).

 

(b)          The execution of this Agreement and the delivery hereof to the
Purchaser and the sale contemplated herein have been, or will be prior to
Closing, duly authorized by the Company’s Board of Directors and by the
Company’s shareholders having full power and authority to authorize such
actions.

 

(c)          Subject to any consents required under Section 5.7 below, the
Seller and the Company have the full legal right, power and authority to
execute, deliver and carry out the terms and provisions of this Agreement; and
this Agreement has been duly and validly executed and delivered on behalf of
Seller and the Company and constitutes a valid and binding obligation of each
Seller and the Company enforceable in accordance with its terms.

 

(d)          Except as set forth in Section 5.2, neither the execution and
delivery of this Agreement, the consummation of the transactions herein
contemplated, nor compliance with the terms of this Agreement will violate,
conflict with, result in a breach of, or constitute a default under any statute,
regulation, indenture, mortgage, loan agreement, or other agreement or
instrument to which the Company or Seller is a party or by which it or any of
them is bound, any charter, regulation, or bylaw provision of the Company, or
any decree, order, or rule of any court or governmental authority or arbitrator
that is binding on the Company or any Seller in any way, except where such would
not have a Material Adverse Effect.

 

5.3.        Shares.

 

(a)          The Company’s authorized capital stock consists of [*] shares of
Common Stock, par value $ [*] per share, of which [*] shares have been issued to
the Seller. All of the Shares are duly authorized, validly issued, fully paid
and non-assessable.

 

(b)          The Seller is the lawful record and beneficial owner of all the
Shares, free and clear of any liens, pledges, encumbrances, charges, claims or
restrictions of any kind, and have, or will have on the Closing Date, the
absolute, unilateral right, power, authority and capacity to enter into and
perform this Agreement without any other or further authorization, action or
proceeding, except as specified herein.

 

(c)          There are no authorized or outstanding subscriptions, options,
warrants, calls, contracts, demands, commitments, convertible securities or
other agreements or arrangements of any character or nature whatever under which
Seller or the Company are or may become obligated to issue, assign or transfer
any shares of capital stock of the Company. Upon the delivery to Purchaser on
the Closing Date of the certificate(s) representing the Shares, Purchaser will
have good, legal, valid, marketable and indefeasible title to all the then
issued and outstanding shares of capital stock of the Company, free and clear of
any liens, pledges, encumbrances, charges, agreements, options, claims or other
arrangements or restrictions of any kind.

 

5.4.         Basic Corporate Records. The copies of the Articles of
Incorporation of the Company, (certified by the Secretary of State or other
authorized official of the jurisdiction of incorporation), and the Bylaws of the
Company, as the case may be (certified as of the date of this Agreement as true,
correct and complete by the Company’s secretary or assistant secretary), all of
which have been delivered to the Purchaser, are true, correct and complete as of
the date of this Agreement.

 

8

 

 

5.5.        Minute Books. The minute books of the Company, which shall be
exhibited to the Purchaser between the date hereof and the Closing Date, each
contain true, correct and complete minutes and records of all meetings,
proceedings and other actions of the shareholders, Boards of Directors and
committees of such Boards of Directors of the Company, if any, except where such
would not have a Material Adverse Effect and, on the Closing Date, will, to the
best of Seller’s knowledge, contain true, correct and complete minutes and
records of any meetings, proceedings and other actions of the shareholders,
respective Boards of Directors and committees of such Boards of Directors of
each such corporation.

 

5.6.        Subsidiaries and Affiliates. The Company does not have any
ownership, voting or profit and loss sharing percentage interest in any other
corporations, partnerships, businesses, entities, enterprises or organizations.

 

5.7.        Consents. Except as set forth in Schedule 5.7, no consents or
approvals of any public body or authority and no consents or waivers from other
parties to leases, licenses, franchises, permits, indentures, agreements or
other instruments are (i) required for the lawful consummation of the
transactions contemplated hereby, or (ii) necessary in order that the Business
currently conducted by the Company can be conducted by the Purchaser in the same
manner after the Closing as heretofore conducted by the Company, nor will the
consummation of the transactions contemplated hereby result in creating,
accelerating or increasing any liability of the Company, except where the
failure of any of the foregoing would not have a Material Adverse Effect.4

 

5.8.        Financial Statements. Schedule 5.8 sets forth the Company’s assets
and liabilities as of the date set forth therein, which information is true,
complete and correct and fairly presents the financial condition, assets, and
liabilities of the Company as of the dates thereof and for the periods covered
thereby.

 

The financial information set forth in Schedule 5.8 does not contain any items
of special or nonrecurring income or any other income not earned in the ordinary
course of business except as set forth in Schedule 5.8. There are no facts, to
the best of Seller’s knowledge, that under generally accepted accounting
principles consistently applied, would alter the information contained in
Schedule 5.8.

 

5.9.        Records and Books of Account. Schedule 5.9 reflects all material
items of income and expense and all material assets, liabilities and accruals,
have been, and to the Closing Date will be, regularly kept and maintained in
conformity with GAAP applied on a consistent basis with preceding years.

 

5.10.      Absence of Undisclosed Liabilities. Except as disclosed in Schedule
5.10, there are no liabilities or obligations of the Company of any kind
whatsoever, whether accrued, fixed, absolute, contingent, determined or
determinable, and including without limitation (i) liabilities to former,
retired or active employees of the Company under any pension, health and welfare
benefit plan, vacation plan or other plan of the Company, (ii) tax liabilities
incurred in respect of or measured by income for any period prior to the close
of business on the Balance Sheet Date, or arising out of transactions entered
into, or any state of facts existing, on or prior to said date, and
(iii) contingent liabilities in the nature of an endorsement, guarantee,
indemnity or warranty, and there is no condition, situation or circumstance
existing or which has existed that could reasonably be expected to result in any
liability of the Company, other than liabilities and contingent liabilities
incurred in the ordinary course of business since the Balance Sheet Date
consistent with the Company’s recent customary business practice, none of which
is materially adverse to the Company.

 



 

4 Note: Necessary consents for assignment of upstream agreements to be included.

 

9

 

 

5.11       Taxes.

 

(a)          For purposes of this Agreement, “Tax” or “Taxes” refers to: (i) any
and all federal, state, local and foreign taxes, assessments and other
governmental charges, duties, impositions and liabilities relating to taxes,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes and
escheatment payments, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity; (ii) any liability for the
payment of any amounts of the type described in clause (i) as a result of being
or ceasing to be a member of an affiliated, consolidated, combined or unitary
group for any period (including, without limitation, any liability under Treas.
Reg. Section 1.1502-6 or any comparable provision of foreign, state or local
law); and (iii) any liability for the payment of any amounts of the type
described in clause (i) or (ii) as a result of any express or implied obligation
to indemnify any other person or as a result of any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.

 

(b)          

 

(i)          The Company has timely filed all material federal, state, local and
foreign returns, estimates, information statements and reports (“Returns”)
relating to Taxes required to be filed by the Company with any Tax authority
effective through the Closing Date. The Company has paid all Taxes shown to be
due on such Returns. Except as listed on Schedule 5.11 hereto, the Company is
not currently the beneficiary of any extensions of time within which to file any
Returns.

 

(ii)         The Company has not been delinquent in the payment of any Tax nor
is there any Tax deficiency outstanding or assessed against the Company. The
Company has not executed any unexpired waiver of any statute of limitations on
or extending the period for the assessment or collection of any Tax.

 

(iii)        There is no dispute, claim, or proposed adjustment concerning any
Tax liability of the Company either (A) claimed or raised by any Tax authority
in writing or (B) based upon personal contact with any agent of such Tax
authority, and there is no claim for assessment, deficiency, or collection of
Taxes, or proposed assessment, deficiency or collection from the Internal
Revenue Service or any other governmental authority against the Company which
has not been satisfied. The Company is not a party to nor has it been notified
in writing that it is the subject of any pending, proposed, or threatened
action, investigation, proceeding, audit, claim or assessment by or before the
Internal Revenue Service or any other governmental authority, nor does the
Company have any reason to believe that any such notice will be received in the
future. The Company has not filed any requests for rulings with the Internal
Revenue Service. Except as provided to the Company’s accountants, no power of
attorney has been granted by the Company or its Affiliates with respect to any
matter relating to Taxes of the Company. There are no Tax liens of any kind upon
any property or assets of the Company, except for inchoate liens for Taxes not
yet due and payable.

 

5.12.      Accounts Receivable. The Company has no accounts receivable as of the
date hereof.

 

5.13.      Inventory. The Company maintains no inventory as of the date hereof.

 

5.14.      Machinery and Equipment. The Company does not own or lease any
machinery, tools, furniture, fixtures, equipment, vehicles, leasehold
improvements or other tangible personal property (hereinafter “Fixed Assets”).

 

10

 

 

5.15.      Real Property Matters. The Company does not own any real property as
of the date hereof and has not owned any real property during the three years
preceding the date hereof.

 

5.16.      Leases. The Company does not lease any real or personal property as
of the date hereof.

 

5.17.      Proprietary Rights.

 

(a)          Schedule 5.17 sets forth a complete and correct list of: (i) all
Patent Rights owned by or licensed to the Company and all pending patent
applications or other applications for registration of Intellectual Property
Rights owned by or licensed to the Company; (ii) all trade names and
unregistered trademarks and designs used by the Company; (iii) all material
unregistered copyrights and computer software owned or used by the Company; and
(iv) all licenses or similar agreements to which the Company is a party either
as licensee or licensor for the Intellectual Property Rights other than
agreements pursuant to which the Company has licensed off-the-shelf commercial
software available for not more than $5,000 per application.

 

(b)          The Company has, or has rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights as necessary or material for use in connection with
its Business and which the failure to so have could reasonably be expected to
have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”); (ii) the Company has not received a notice (written or otherwise) that
any of the Intellectual Property Rights violates or infringes upon the rights of
any Person; (iii) all such Intellectual Property Rights are enforceable and, to
the knowledge of Seller, there is no existing misappropriation or infringement
by another Person of any of the Intellectual Property Rights, except where the
failure to be so enforceable or for such infringements as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Seller, the Intellectual Property owned
by the Company is valid, subsisting, and in full force and effect.

 

(c)          To the knowledge of the Seller, all necessary documents,
certificates and fees associated with filing, prosecuting, maintaining,
preserving or renewing any Intellectual Property Rights have been filed with and
paid in full to the proper Governmental or Regulatory Authority except where the
failure of any of the foregoing would not have a Material Adverse Effect. Except
as set forth on Schedule 5.17(c), to the knowledge of Seller, there are no
actions that must be taken by the Company within one hundred twenty (120) days
of the Closing Date, including the payment of any registration, maintenance or
renewal fees or the filing of any responses to office actions of any
Governmental or Regulatory Authority, documents, applications or certificates
for the purposes of obtaining, maintaining, perfecting or preserving or renewing
any Intellectual Property Rights.

 

(d)          To the actual knowledge of Seller, all current and former
employees, consultants and independent contractors of the Company have entered
into a valid and binding Contract with the Company or the Seller sufficient to
vest title in the Company of all Intellectual Property Rights created by such
employees, consultants and independent contractors in the scope of their
employment or engagement with the Company, as applicable.

 

(e)          The Company has not disclosed, furnished to or made accessible any
of its trade secrets within the Intellectual Property to any Person who is not
subject to a written agreement to maintain the confidentiality of such Trade
Secrets. Each of the Seller and the Company has, and reasonably enforces, a
policy requiring each employee, consultant and independent contractor to execute
a proprietary information, confidentiality and assignment agreement.

 

11

 

 

5.18.      Banking and Personnel Lists. The Seller and the Company will deliver
to the Purchaser prior to the Closing Date the following accurate lists and
summary descriptions relating to the Company: the name of each bank in which the
Company has an account or safe deposit box and the names of all persons
authorized to draw thereon or have access thereto.

 

5.19.      Lists of Contracts, Etc. There is included in Schedule 5.19 a list of
the following items (whether written or oral) relating to the Company, which
list identifies and fairly summarizes each item:

 

(i)          all contracts pursuant to which the Company has obtained or granted
rights under any Intellectual Property Rights, including any covenant not to
enforce or assert and any other contract under which the Company is a licensor
or licensee of Intellectual Property Rights;

 

(ii)         all contracts entered into by the Company in settlement of any
third party claims or other dispute against or with the Company relating to the
Business;

 

(iii)        all contracts for the research, development, manufacture or supply
of ESS Products;

 

(ii)         All joint venture contracts of the Company or affiliates relating
to the Business;

 

(iii)        All contracts of the Company relating to (a) obligations for
borrowed money, (b) obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) obligations under capital leases, (e) debt of others
secured by a lien on any asset of the Company, and (f) debts of others
guaranteed by the Company.

 

(iv)        All agreements of the Company relating to the supply of advertising
inventory and raw materials for and the distribution of the products of its
business, including without limitation all sales agreements, manufacturer’s
representative agreements and distribution agreements of whatever magnitude and
nature, and any commitments therefor;

 

(v)         All contracts that individually provide for aggregate future
payments to or from the Company of $25,000 or more, to the extent not included
in (i) through (iv) above;

 

(vi)        All contracts of the Company that have a term exceeding one year and
that may not be cancelled without any liability, penalty or premium, to the
extent not included in (i) through (v) above;

 

(vii)       A complete list of all outstanding powers of attorney granted by the
Company; and

 

(viii)      All other contracts of the Company material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
Business taken as a whole to the extent not included above.

 

12

 

 

5.20.      Except as set forth in Schedule 5.20, (i) all contracts, agreements
and commitments of the Company set forth in Schedule 5.20 are valid, binding and
in full force and effect, and (ii) neither the Company nor, to the best of
Seller’s’ knowledge, any other party to any such contract, agreement, or
commitment has materially breached any provision thereof or is in default
thereunder. Except as set forth in Schedule 5.20, the sale of the Shares by the
Seller is in accordance with this Agreement will not result in the termination
of any contract, agreement or commitment of the Company set forth in Schedule
5.20, and immediately after the Closing, each such contract, agreement or
commitment will continue in full force and effect without the imposition or
acceleration of any burdensome condition or other obligation on the Company
resulting from the sale of the Shares by the Seller. True and complete copies of
the contracts, leases, licenses and other documents referred to in this Schedule
5.20 will be delivered to the Purchaser, certified by the Secretary or Assistant
Secretary of the Company as true, correct and complete copies, not later than
four weeks from the date hereof or ten business days before the Closing Date,
whichever is sooner.

 

There are no pending disputes with customers or vendors of the Company regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of $5,000 except as
described on Schedule 5.20 hereto, all of which will be resolved to the
reasonable satisfaction of Purchaser prior to the Closing Date. To the best
knowledge of Seller and the Company, there has not been any event, happening,
threat or fact that would lead them to believe that any of said customers or
vendors will terminate or materially alter their business relationship with the
Company after completion of the transactions contemplated by this Agreement.

 

5.21.       Compliance With the Law. The Company is not in violation of any
applicable federal, state, local or foreign law, regulation or order or any
other, decree or requirement of any governmental, regulatory or administrative
agency or authority or court or other tribunal (including, but not limited to,
any law, regulation order or requirement relating to securities, properties,
business, products, manufacturing processes, advertising, sales or employment
practices, terms and conditions of employment, occupational safety, health and
welfare, conditions of occupied premises, product safety and liability, civil
rights, or environmental protection, including, but not limited to, those
related to waste management, air pollution control, waste water treatment or
noise abatement), except where such would not have a Material Adverse Effect.
Except as set forth in Schedule 5.21, the Company has not been and is not now
charged with, or to the best knowledge of the Seller or the Company under
investigation with respect to, any violation of any applicable law, regulation,
order or requirement relating to any of the foregoing, nor, to the best
knowledge of any Seller or the Company after due inquiry, are there any
circumstances that would or might give rise to any such violation. The Company
has filed all reports required to be filed with any governmental, regulatory or
administrative agency or authority.

 

5.22.      Litigation; Pending. Except as specifically identified on the Balance
Sheet or footnotes thereto or set forth in Schedule 5.22:

 

(i)            There are no legal, administrative, arbitration or other
proceedings or governmental investigations pending or, to the best knowledge of
Seller or the Company, threatened, against the Seller or the Company, relating
to its business or the Company or its properties (including leased property), or
the transactions contemplated by this Agreement, nor is there any basis known to
the Company or any Seller for any such action.

 

(ii)           There are no judgments, decrees or orders of any court, or any
governmental department, commission, board, agency or instrumentality binding
upon Seller or the Company relating to its business or the Company the effect of
which is to prohibit any business practice or the acquisition of any property or
the conduct of any business by the Company or which limit or control or
otherwise adversely affect its method or manner of doing business.

 

(iii)          There are no charges of discrimination (relating to sex, age,
race, national origin, handicap or veteran status) or unfair labor practices
pending or, to the best knowledge of the Seller or the Company, threatened
before any governmental or regulatory agency or authority or any court relating
to employees of the Company.

 

13

 

 

5.23.      Absence of Certain Changes or Events. The Company has not, since the
Balance Sheet Date, and except in the ordinary course of business consistent
with past practice and/or except as described on Schedule 5.23:

 

(i)          Incurred any material obligation or liability (absolute, accrued,
contingent or otherwise), except in the ordinary course of its business
consistent with past practice or in connection with the performance of this
Agreement, and any such obligation or liability incurred in the ordinary course
is not materially adverse, except for claims, if any, that are adequately
covered by insurance;

 

(ii)         Discharged or satisfied any lien or encumbrance, or paid or
satisfied any obligations or liability (absolute, accrued, contingent or
otherwise) other than (a) liabilities shown or reflected on the Balance Sheet,
and (b) liabilities incurred since the Balance Sheet Date in the ordinary course
of business that were not materially adverse;

 

(iii)        Increased or established any reserve or accrual for taxes or other
liability on its books or otherwise provided therefor, except (a) as disclosed
on the Balance Sheet, or (b) as may have been required under generally accepted
accounting principles due to income earned or expense accrued since the Balance
Sheet Date and as disclosed to the Purchaser in writing;

 

(iv)        Mortgaged, pledged or subjected to any lien, charge or other
encumbrance any of its assets, tangible or intangible;

 

(v)         Sold or transferred any of its assets or cancelled any debts or
claims or waived any rights, except in the ordinary course of business and which
has not been materially adverse;

 

(vi)        Disposed of or permitted to lapse any patents or trademarks or any
patent or trademark applications material to the ESS Product;

 

(vii)       Incurred any significant labor trouble or granted any general or
uniform increase in salary or wages payable or to become payable by it to any
employee or agent, or by means of any bonus or pension plan, contract or other
commitment increased the compensation of any employee or agent;

 

(viii)      Authorized any capital expenditure for real estate or leasehold
improvements, machinery, equipment or molds in excess of $5,000.00 in the
aggregate;

 

(ix)         Except for this Agreement or as otherwise disclosed herein or in
any schedule to this Agreement, entered into any material transaction;

 

(x)          Issued any stocks, bonds, or other corporate securities, or made
any declaration or payment of any dividend or any distribution in respect of its
capital stock; or

 

(xi)         Experienced damage, destruction or loss (whether or not covered by
insurance) individually or in the aggregate materially and adversely affecting
any of its properties, assets or business, or experienced any other material
adverse change or changes individually or in the aggregate affecting its
financial condition, assets, liabilities or business.

 

5.24.      Assets. The assets of the Company are located at the locations listed
on Schedule 5.24 attached hereto. Except as described in Schedule 5.24, the
assets of the Company are, and together with the additional assets to be
acquired or otherwise received by the Company prior to the Closing, will at the
Closing Date be, sufficient in all material respects to carry on the operations
of the Business as now conducted by the Company. Except as described in Schedule
5.24, the Company is the only business organization through which the Business
is conducted. Except as set forth in Schedule 5.16 or Schedule 5.24, all assets
used by the Seller and the Company to conduct the Business are, and will on the
Closing Date be, owned by the Company.

 

14

 

 

5.25.      Absence of Certain Commercial Practices. Except as described on
Schedule 5.25, neither the Company nor any Seller has made any payment (directly
or by secret commissions, discounts, compensation or other payments) or given
any gifts to another business concern, to an agent or employee of another
business concern or of any governmental entity (domestic or foreign) or to a
political party or candidate for political office (domestic or foreign), to
obtain or retain business for the Company or to receive favorable or
preferential treatment, except for gifts and entertainment given to
representatives of customers or potential customers of sufficiently limited
value and in a form (other than cash) that would not be construed as a bribe or
payoff.

 

5.26.      Licenses, Permits, Consents and Approvals. The Company has, and at
the Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”) required to conduct the Business, except for any
failures of such which would not have a Material Adverse Effect. All Licenses of
the Company are listed on Schedule 5.26 hereto. At the Closing, the Company will
have all such Licenses which are material to the conduct of its business and
will have renewed all Licenses which would have expired in the interim. Except
as listed in Schedule 5.26, no registration, filing, application, notice,
transfer, consent, approval, order, qualification, waiver or other action of any
kind (collectively, a “Filing”) will be required as a result of the sale of the
Shares by Seller in accordance with this Agreement (a) to avoid the loss of any
License or the violation, breach or termination of, or any default under, or the
creation of any lien on any asset of the Company pursuant to the terms of, any
law, regulation, order or other requirement or any contract binding upon the
Company or to which any such asset may be subject, or (b) to enable Purchaser
(directly or through any designee) to continue the operation of the Company and
the Business substantially as conducted prior to the Closing Date. All such
Filings will be duly filed, given, obtained or taken on or prior to the Closing
Date and will be in full force and effect on the Closing Date.

 

5.27.      Environmental Matters. Except as set forth on Schedule 5.27 hereto,
the operations of the Company, to the best knowledge of Seller, are in
compliance with all applicable laws promulgated by any governmental entity which
prohibit, regulate or control any hazardous material or any hazardous material
activity (“Environmental Laws”) and all permits issued pursuant to Environmental
Laws or otherwise except for where noncompliance or the absence of such permits
would not, individually or in the aggregate, have a Material Adverse Effect;

 

5.28      Broker. Except as specified in Schedule 5.28, neither the Company nor
any Seller has retained any broker in connection with any transaction
contemplated by this Agreement. Purchaser and the Company shall not be obligated
to pay any fee or commission associated with the retention or engagement by the
Company or Seller of any broker in connection with any transaction contemplated
by this Agreement.

 

5.29.      Related Party Transactions. Except as described in Schedule 5.29, all
transactions during the past five years between the Company and any current or
former shareholder or any entity in which the Company or any current or former
shareholder had or has a direct or indirect interest have been fair to the
Company as determined by the Board of Directors. No portion of the sales or
other on-going business relationships of the Company is dependent upon the
friendship or the personal relationships (other than those customary within
business generally) of Seller, except as described in Schedule 5.29. During the
past five years, the Company has not forgiven or cancelled, without receiving
full consideration, any indebtedness owing to it by Seller.

 

15

 

 

5.30       USA PATRIOT Act. The Company and the Seller certify that the Company
has not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224. The Company and the Seller
hereby acknowledge that the Purchaser seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Company and the Seller hereby represent, warrant and agree that:
(i) none of the cash or property that the Seller have contributed or paid or
will contribute and pay to the Company has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Company to the Purchaser, to the extent
that they are within the Company’s control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Seller shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Seller or the Company. The Seller agrees to provide
the Purchaser any additional information regarding the Company that the
Purchaser reasonably requests to ensure compliance with all applicable laws
concerning money laundering and similar activities.

 

5.31.      Disclosure. All statements contained in any schedule, certificate,
opinion, instrument, or other document delivered by or on behalf of the Seller
or the Company pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed representations and warranties by Seller
and/or the Company, as the case may be. No statement, representation or warranty
by the Seller or the Company in this Agreement or in any schedule, certificate,
opinion, instrument, or other document furnished or to be furnished to the
Purchaser pursuant hereto or in connection with the transactions contemplated
hereby knowingly contains or will contain any untrue statement of a material
fact or omits or will knowingly omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading or necessary in order to provide a prospective purchaser of the
business of the Company with full and fair disclosure concerning the Company,
its business, and the Company’s affairs.

 

5.32       No Other Representations or Warranties. Except for the
representations and warranties made by the Seller in this Article V, neither the
Seller nor any other person makes any representation or warranty with respect to
the Company or, notwithstanding the delivery or disclosure to Purchaser or any
of its Affiliates or representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing.

 

Article VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

6.1         Organization and Good Standing.

 

The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. Except as otherwise provided
herein, the Purchaser is not required to be qualified to transact business in
any other jurisdiction where the failure to so qualify would have an adverse
effect on the business of the Purchaser.

 

6.2         Authority.

 

(a)          The execution and delivery of this Agreement and the consummation
of the transactions contemplated herein have been, or will prior to Closing be,
duly and validly approved and acknowledged by all necessary corporate action on
the part of the Purchaser.

 

(b)          The execution of this Agreement and the delivery hereof to the
Seller and the purchase contemplated herein have been, or will be prior to
Closing, duly authorized by the Purchaser’s Board of Directors having full power
and authority to authorize such actions. No other corporate action on the part
of Purchaser is necessary to authorize the execution, delivery and performance
by Purchaser of this Agreement and the consummation by it of the Agreement. No
vote of the holders of any class or series of Purchaser's capital stock or other
securities is necessary for the consummation by Purchaser of the Agreement.

 

16

 

 

(c)          Subject to any consents required under Section 6.3 below, the
Purchaser has the full legal right, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement; and this Agreement has
been duly and validly executed and delivered on behalf of the Purchaser and
constitutes a valid and binding obligation of the Purchaser enforceable in
accordance with its terms.

 

6.3         Conflicts; Consents of Third Parties.

 

(a)          The execution and delivery of this Agreement, the acquisition of
the Shares by Purchaser and the consummation of the transactions herein
contemplated, and the compliance with the provisions and terms of this
Agreement, are not prohibited by the Articles of Incorporation or Bylaws of the
Purchaser and will not violate, conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, any statute,
regulation, court order, decree or rule of any court or governmental authority
or arbitrator, indenture, mortgage, loan agreement, or other agreement or
instrument to which the Purchaser is a party or by which it is bound.

 

(b)          No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the compliance by Purchaser with any of the
provisions hereof or thereof.

 

6.4         Litigation.

 

There are no legal proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby nor is there any injunction, order, judgment,
ruling or decree imposed upon Purchaser or any of its subsidiaries, in each
case, by or before any governmental authority, that would, individually or in
the aggregate, reasonably be expected to impair in any material respect the
ability of Purchaser to perform its obligations hereunder.

 

6.5         Investment Intention.

 

The Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view to the distribution (as such term is used in
Section 2(11) of the Securities Act of 1933, as amended (the "Securities Act")
thereof. Purchaser understands that the Shares have not been registered under
the Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

 

6.6.        Brokers. Except as specified in Schedule 6.6, the Purchaser has not
retained any broker in connection with any transaction contemplated by this
Agreement. Seller shall not be obligated to pay any fee or commission associated
with the retention or engagement by the Purchaser of any broker in connection
with any transaction contemplated by this Agreement.

 

17

 

 

6.7          USA PATRIOT Act. The Purchaser certifies that neither the Purchaser
nor any of its subsidiaries has been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Purchaser
hereby acknowledges that the Company and the Seller seek to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Purchaser hereby represents, warrants and
agrees that: (i) none of the cash or property that the Purchaser has contributed
or paid or will contribute and pay to the Seller has been or shall be derived
from, or related to, any activity that is deemed criminal under United States
law; and (ii) no contribution or payment by the Purchaser or any of its
subsidiaries to the Seller, to the extent that they are within the Purchaser’s
control shall cause the Seller or the Company to be in violation of the United
States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. The Purchaser shall promptly
notify the Seller if any of these representations ceases to be true and accurate
regarding the Purchaser or any of its subsidiaries. The Purchaser agrees to
provide the Seller any additional information regarding the Purchaser or any of
its subsidiaries that the Seller reasonably requests to ensure compliance with
all applicable laws concerning money laundering and similar activities.

 

6.8          No Reliance. Notwithstanding anything contained in this Agreement
to the contrary, Purchaser acknowledges and agrees that (a) neither the Seller
nor any person on behalf of the Seller is making any representations or
warranties whatsoever, express or implied, beyond those expressly made by the
Seller in Article V, and (b) Purchaser has not been induced by, or relied upon,
any representations, warranties or statements (written or oral), whether express
or implied, made by any person, that are not expressly set forth in Article V of
this Agreement. Without limiting the generality of the foregoing, Purchaser
acknowledges that no representations or warranties are made with respect to any
projections, forecasts, estimates, budgets or information as to prospects with
respect to the Company’s business that may have been made available to Purchaser
or any of its representatives.

 

Article VII
COVENANTS

 

7.1         Consents.

 

The Seller shall use its best efforts, and the Purchaser shall cooperate with
the Seller, to obtain at the earliest practicable date all consents and
approvals required to consummate the transactions contemplated by this
Agreement, including, without limitation, the consents and approvals referred to
in Section 5.7 hereof; provided, however, that neither the Seller nor the
Purchaser shall be obligated to pay any consideration therefor to any third
party from whom consent or approval is requested.

 

7.2         Other Actions.

 

Each of the Seller and the Purchaser shall use its best efforts to (i) take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement and (ii) cause the fulfillment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement. Each of the Seller and the
Purchaser shall promptly take the necessary steps to transfer the IND from
Seller to Purchaser.

 

7.3         Preservation of Records.

 

Subject to Section 7.6(d) hereof (relating to the preservation of Tax records),
the Seller and the Purchaser agree that each of them shall preserve and keep the
records held by it relating to the business of the Company for a period of three
years from the Closing Date and shall make such records and personnel available
to the other as may be reasonably required by such party in connection with,
among other things, any insurance claims by, legal proceedings against or
governmental investigations of the Seller or the Purchaser or any of their
Affiliates or in order to enable the Seller or the Purchaser to comply with
their respective obligations under this Agreement and each other agreement,
document or instrument contemplated hereby or thereby.

 

18

 

 

7.4         Publicity.

 

Neither the Seller nor the Purchaser shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other party hereto, which
approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Purchaser or the Seller, disclosure is otherwise required by
applicable law or by the applicable rules of any stock exchange on which the
Purchaser or Seller lists securities, provided that, to the extent required by
applicable law or applicable rules of any stock exchange, the party intending to
make such release shall use its best efforts consistent with such applicable law
or applicable rules of any stock exchange to consult with the other party with
respect to the text thereof prior to making such release.

 

7.5         Tax Election.

 

The Seller may agree to make a timely election under Internal Revenue Code
Section 338(h)(10) (“338(h)(10) election”), and, if such election is made,
Purchaser shall indemnify and hold harmless Seller from and against any Tax
imposed on Seller as a result of having made any such 338(h)(10) election to the
extent that such Tax exceeds the Tax that the Seller would incur in the absence
of such election (the “Purchaser Tax Payments”). Within sixty (60) days of any
such 338(h)(10) election, Seller shall provide a calculation of such additional
Tax. Unless within thirty-five (35) business days of delivery of such
calculation by Seller to Purchaser, Seller has received a written objection from
Purchaser to such tax calculation then such calculation shall be considered
final with respect to this matter (the “Final Tax”). If within thirty-five (35)
business days of delivery of the tax calculation by Seller to Purchaser, Seller
receives a written objection from Purchaser to such tax calculation, then the
Seller and Purchaser shall attempt to reconcile their differences diligently and
in good faith and any resolution by them shall be final, binding and conclusive.
If the Seller and the Purchaser are unable to reach a resolution with such
effect within ten (10) business days of the Seller’s receipt of the Purchaser’s
written notice, the Seller and the Purchaser shall submit such dispute for
resolution to an independent tax accounting firm mutually appointed by the
Seller and the Purchaser (the “Independent Tax Firm”), which shall determine and
report to the parties and such report shall be final, binding and conclusive on
the parties hereto. The fees and disbursements of the Independent Tax Firm shall
be shared equally by the Seller and the Purchaser. In the event that the Seller
incurs any Tax obligations as a result of the 338(h)(10) election as determined
by the Final Tax which are in excess of amounts due had the transactions set
forth herein been taxed as a stock sale, then the amount that the Purchaser
shall be required to reimburse Seller under this paragraph (1) shall be grossed
up to assure that Seller does not incur any Tax cost as a result of the
338(h)(10) election and the reimbursement payments under this paragraph and (2)
shall take into account the highest marginal income tax rate applicable to
payments of this type. Any Purchaser Tax Payments shall be treated by the
parties as additional Seller Purchase Price and shall be paid to Seller not less
than fourteen (14) days prior to the time Seller is required to pay such
amounts.

 

7.6         Tax Matters.

 

(a)          Tax Periods Ending on or Before the Closing Date. The Seller shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company for all periods ending on or prior to the Closing Date which are
filed after the Closing Date as soon as practicable and prior to the date due
(including any proper extensions thereof). The Seller shall permit the Company
and the Purchaser to review and provide comments, if any, on each stand-alone
Return described in the preceding sentence prior to filing. Each Tax Return
shall be prepared in a manner consistent with (i) applicable laws, (ii) this
Agreement, and (iii) the past practice in preparing its income Tax Returns. The
Company shall deliver to the Seller each such Return signed by the appropriate
officer(s) of the Company for filing within ten (10) days following the Seller’s
delivery to the Company and the Purchaser of any such Return. The Seller shall
deliver to the Company promptly after filing each such Return a copy of the
filed Return and evidence of its filing. The Seller shall pay the costs and
expenses incurred in the preparation and filing of the Tax Returns on or before
the date such costs and expenses are due.

 

19

 

 

(b)          Tax Periods Beginning Before and Ending After the Closing Date. The
Company or the Purchaser shall prepare or cause to be prepared, at its own
expense, and file or cause to be filed any Returns of the Company for Tax
periods that begin before the Closing Date and end after the Closing Date. Each
Tax Return shall be prepared in a manner consistent with (i) applicable laws,
(ii) this Agreement, and (iii) the past practice in preparing its income Tax
Returns. To the extent such Taxes are not fully reserved for in the Company’s
financial statements, the Seller shall pay to the Company an amount equal to the
unreserved portion of such Taxes that relates to the portion of the Tax period
ending on the Closing Date. Purchaser shall deliver a copy of each draft Tax
Return and a statement setting forth Seller’s portion of Taxes reflected on such
draft Tax Return, if any (a “Straddle Period Allocation Statement”), to Seller
for its review and comment no later than thirty (30) days prior to the due date
for such Tax Return. If Seller and Purchaser are unable to resolve any dispute
regarding such draft Tax Return or the related Straddle Period Allocation
Statement within fifteen (15) days after Purchaser submits such Tax Return and
Straddle Period Allocation Statement to Seller then the dispute shall be finally
and conclusively resolved by an Independent Tax Firm, which shall determine and
report to the parties and such report shall be final, binding and conclusive on
the parties. The fees and disbursements of the Independent Tax Firm shall be
shared equally by the Seller and the Purchaser. For purposes of this Section, in
the case of any Taxes that are imposed on a periodic basis and are payable for a
Taxable period that includes (but does not end on) the Closing Date, the portion
of such Tax that relates to the portion of such Tax period ending on the Closing
Date shall (i) in the case of any Taxes other than Taxes based upon or related
to income or receipts, be deemed to be the amount of such Tax for the entire Tax
period multiplied by a fraction the numerator of which is the number of days in
the Tax period ending on the Closing Date and the denominator of which is the
number of days in the entire Tax period (the “Pro Rata Amount”), and (ii) in the
case of any Tax based upon or related to income or receipts, be deemed equal to
the amount that would be payable if the relevant Tax period ended on the Closing
Date. Any net operating losses or credits relating to a Tax period that begins
before and ends after the Closing Date shall be taken into account as though the
relevant Tax period ended on the Closing Date. All determinations necessary to
give effect to the foregoing allocations shall be made in a reasonable manner as
agreed to by the parties.

 

(c)          Refunds and Tax Benefits. If Purchaser or the Company receives any
refund, repayment or credit of Taxes (i) paid by the Seller at any time on or
prior to the Closing Date, or (ii) paid by the Seller pursuant to this
Agreement, the Purchaser shall pay over to Seller any such refund, repayment or
credit within five (5) days after receipt of such refund, repayment or credit.
For the purpose of this Section, the Purchaser shall be deemed to receive a Tax
credit on the date when, and to the extent that, the Purchaser or any of its
Affiliates would have been obliged to pay Tax but for the use of that Tax
credit. Such Tax credit shall be the amount by which such Tax payment is reduced
as a result of the receipt and use of that Tax credit.

 

(d)          Cooperation on Tax Matters.

 

(i)          The Purchaser, the Company and the Seller shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the filing of any Returns pursuant to this Section and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party's request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Company and the Seller agree (A) to retain all books and records
with respect to Tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the Purchaser or the Seller, any
extensions thereof) of the respective tax periods, and to abide by all record
retention agreements entered into with any taxing authority, and (B) to give the
other party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other party so requests, the
Company or the Seller, as the case may be, shall allow the other party a
reasonable opportunity, at such other party’s expense, to take possession of
such books and records.

 

20

 

 

(ii)         The Purchaser and the Seller further agree, upon request, to use
their commercially reasonable best efforts to obtain any certificate or other
document from any governmental authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).

 

(iii)        The Purchaser and the Seller further agree, upon request, to
provide the other party with all information that either party may be required
to report pursuant to §6043 of the Code and all Treasury Department Regulations
promulgated thereunder.

 

7.10       Non-Solicitation.

 

Following Closing Date and for a period of two (2) years after the Closing Date,
Purchaser agrees not to seek to induce or solicit any employee of the Seller or
its Affiliates to discontinue his or her employment with the Seller or its
Affiliates in order to become an employee or an independent contractor of the
Purchaser or its Affiliates; provided, however, that Purchaser shall not be in
violation of this Section as a result of making a general solicitation for
employees or independent contractors. For the avoidance of doubt, the
publication of an advertisement shall not constitute solicitation or inducement.
If Purchaser hires any employee of Seller or its Affiliates regardless of
whether in violation of this Section 7.10, then Purchaser will pay to Seller a
fee of twenty-five thousand dollars ($25,000) per employee so hired, and such
payment shall be Seller’s sole and exclusive remedy.

 

Article VIII
DOCUMENTS TO BE DELIVERED

 

8.1         Documents to be Delivered by the Seller.

 

At the Closing, the Seller shall deliver, or cause to be delivered, to the
Purchaser the following:

 

(a)          stock certificates representing the Shares, duly endorsed in blank
or accompanied by stock transfer powers and with all requisite stock transfer
tax stamps attached;

 

(b)          certificates (dated the Closing Date and in form and substance
reasonably satisfactory to the Purchaser) executed by the Seller certifying as
to the fulfillment of the following conditions:

 

(i)          all representations and warranties of the Seller contained herein
shall be true and correct as of the date hereof;

 

(ii)         all representations and warranties of the Seller contained herein
qualified as to materiality shall be true and correct, and the representations
and warranties of the Seller contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date;

 

21

 

 

(iii)        the Seller shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date; and

 

(iv)        the Seller shall have delivered to the Purchaser a full and complete
copy of any and all filings and correspondence with the FDA or any other
Governmental or Regulatory Authority related to the ESS Product.

 

(c)          copies of all consents and waivers referred to in Section 5.7
hereof, in a form reasonably satisfactory to the Purchaser, with respect to the
transactions contemplated by this Agreement;

 

(d)          a copy of the MSA executed by the Seller;

 

(e)          a copy of the Finder’s Fee Agreement executed by the Seller;

 

(f)           written resignations of each officer and director of the Company;

 

(g)          certificate of good standing with respect to the Company issued by
the Secretary of State of the State of incorporation;

 

(h)          a full and complete copy of the IND filed with the FDA or any other
Governmental or Regulatory Authority for the ESS Products (the “Product IND”);

 

(i)           an original request to the FDA to transfer the Product IND to
Purchaser, which request has been provided to Purchaser in escrow as of the
Effective Date;

 

(j)          copies of FDA filings, batch records relating to ESS Product, and
scientific experiment data relating to ESS Product;

 

(k)          copies of assignment agreements assigning rights by each named
inventor to the Patent Rights licensed to Company to the applicable Company
licensor; and

 

(l)           such other documents as the Purchaser shall reasonably request.

 

8.2          Documents to be Delivered by the Purchaser.

 

At the Closing, the Purchaser shall deliver to the Seller the following:

 

(a)           The First Milestone;

 

(b)          the certificates (dated the Closing Date and in form and substance
reasonably satisfactory to the Seller) executed by the Chief Executive Officer
and Chief Financial Officer of the Purchaser certifying as to the fulfillment of
the following conditions:

 

(i)          all representations and warranties of the Purchaser contained
herein shall be true and correct as of the date hereof;

 

(ii)         all representations and warranties of the Purchaser contained
herein qualified as to materiality shall be true and correct, and all
representations and warranties of the Purchaser contained herein not qualified
as to materiality shall be true and correct in all material respects, at and as
of the Closing Date; and

 

22

 

 

(iii)        the Purchaser shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date.

 

(c)          Evidence of the dismissal with prejudice of the lawsuit filed by
Regenicin, Inc. against the Seller, Lonza Group, Ltd. and Lonza America, Inc.
filed in the Superior Court of Fulton county, Georgia on September 30, 2013 at
no cost to Seller or any Seller Affiliates;

 

(d)          a copy of the MSA executed by the Purchaser;

 

(e)          a copy of the Finder’s Fee Agreement executed by the Purchaser; and

 

(f)          such other documents as the Seller shall reasonably request.

 

Article IX
INDEMNIFICATION

 

9.1         Indemnification.

 

(a)          Subject to Section 9.2 hereof, the Seller hereby agrees to
indemnify and hold the Purchaser, the Company, and their respective directors,
officers, employees, Affiliates, agents, successors and assigns (collectively,
the "Purchaser Indemnified Parties") harmless from and against:

 

(i)          subject to Section 9.3, any and all losses, liabilities,
obligations, damages, costs and expenses based upon, attributable to or
resulting from the failure of any representation or warranty of the Seller set
forth in Article V hereof, or any representation or warranty contained in any
certificate delivered by or on behalf of the Seller pursuant to this Agreement,
to be true and correct in all respects as of the date made;

 

(ii)         any and all losses, liabilities, obligations, damages, costs and
expenses based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of the Seller under this Agreement;

 

(iii)        any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including reasonable
attorneys' and other professionals' fees and disbursements (collectively,
"Expenses") incident to any and all losses, liabilities, obligations, damages,
costs and expenses with respect to which indemnification is provided hereunder
(collectively, "Losses");

 

except, in each case, to the extent that any Losses arise from the negligence or
willful misconduct of any Purchaser Indemnified Parties..

 

(b)          Subject to Section 9.2, Purchaser hereby agrees to indemnify,
defend and hold the Seller and its respective Affiliates, agents, successors and
assigns (collectively, the "Seller Indemnified Parties") harmless from and
against:

 

(i)          any and all Losses based upon, attributable to or resulting from
the failure of any representation or warranty of the Purchaser set forth in
Article VI hereof, or any representation or warranty contained in any
certificate delivered by or on behalf of the Purchaser pursuant to this
Agreement, to be true and correct as of the date made;

 

23

 

 

(ii)         any and all Losses based upon, attributable to or resulting from
the breach of any covenant or other agreement on the part of the Purchaser under
this Agreement or arising from the ownership or operation of the Company from
and after the Closing Date;

 

(iii)        any and all Losses based upon, attributable to or resulting from
the offering to sell, sale or use of ESS Products;

 

(iv)        any and all Losses based upon, attributable to or resulting from any
action, suit, proceeding, claim, demand, or judgment relating to any of the
licensors (or such licensor’s Affiliates) of the intellectual property set forth
on Schedule 5.17 in connection with the transaction consummated by this
Agreement or the Business; and

 

(v)         any and all Expenses incident to the foregoing;

 

except, in each case, to the extent that any Losses arise from the negligence or
willful misconduct of any Seller Indemnified Parties.

 

9.2         Indemnification Procedures.

 

(a)          In the event that any legal proceedings shall be instituted or that
any claim or demand ("Claim") shall be asserted by any Person in respect of
which payment may be sought under Section 9.1 hereof, the indemnified party
shall reasonably and promptly cause written notice of the assertion of any Claim
of which it has knowledge which is covered by this indemnity to be forwarded to
the indemnifying party. The indemnifying party shall have the right, at its sole
option and expense, to be represented by counsel of its choice, which must be
reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder. If the indemnifying party elects to defend
against, negotiate, settle or otherwise deal with any Claim which relates to any
Losses indemnified against hereunder, it shall within five (5) days (or sooner,
if the nature of the Claim so requires) notify the indemnified party of its
intent to do so. If the indemnifying party elects not to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder, fails to notify the indemnified party of its
election as herein provided or contests its obligation to indemnify the
indemnified party for such Losses under this Agreement, the indemnified party
may defend against, negotiate, settle or otherwise deal with such Claim. If the
indemnified party defends any Claim, then the indemnifying party shall reimburse
the indemnified party for the Expenses of defending such Claim upon submission
of periodic bills. If the indemnifying party shall assume the defense of any
Claim, the indemnified party may participate, at his or its own expense, in the
defense of such Claim; provided, however, that such indemnified party shall be
entitled to participate in any such defense with separate counsel at the expense
of the indemnifying party if, (i) so requested by the indemnifying party to
participate or (ii) in the reasonable opinion of counsel to the indemnified
party, a conflict or potential conflict exists between the indemnified party and
the indemnifying party that would make such separate representation advisable;
and provided, further, that the indemnifying party shall not be required to pay
for more than one such counsel for all indemnified parties in connection with
any Claim. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.
Neither an indemnifying party nor an indemnified party shall consent to entry of
any judgment or enter into any settlement of any Claim which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party, in the case of a consent or settlement by an indemnifying
party, or the indemnifying party, in the case of a consent or settlement by the
indemnified party, of a written release from all liability in respect to such
Claim.

 

24

 

 

(b)          After any final judgment or award shall have been rendered by a
court, arbitration board or administrative agency of competent jurisdiction and
the expiration of the time in which to appeal therefrom, or a settlement shall
have been consummated, or the indemnified party and the indemnifying party shall
have arrived at a mutually binding agreement with respect to a Claim hereunder,
the indemnified party shall forward to the indemnifying party notice of any sums
due and owing by the indemnifying party pursuant to this Agreement with respect
to such matter and the indemnifying party shall be required to pay all of the
sums so due and owing to the indemnified party by wire transfer of immediately
available funds within ten (10) business days after the date of such notice.

 

(c)          The failure of the indemnified party to give reasonably prompt
notice of any Claim shall not release, waive or otherwise affect the
indemnifying party's obligations with respect thereto except to the extent that
the indemnifying party can demonstrate actual loss and prejudice as a result of
such failure.

 

(d)          Notwithstanding anything in this Section 9.2 to the contrary,
neither an indemnifying party nor an indemnified party may settle or compromise
any claim over the objection of the other; provided, however, that consent to
settlement or compromise shall not be unreasonably withheld, conditioned or
delayed. If an indemnifying party notifies the related indemnified party in
writing of such indemnifying party's desire to settle or compromise a Claim on
the basis set forth in such notice (provided that such settlement or compromise
includes as an unconditional term thereof the giving by the claimant or
plaintiff of a written release of the indemnified party from all liability in
respect thereof) and the indemnified party shall notify the indemnifying party
in writing that such indemnified party declines to accept any such settlement or
compromise, such indemnified party may continue to contest such Claim, free of
any participation by such indemnifying party, at such indemnified party's sole
expense. In such event, the obligation of such indemnifying party to such
indemnified party with respect to such Claim shall be equal to (i) the costs and
expenses of such indemnified party prior to the date such indemnifying party
notifies such indemnified party of the offer to settle or compromise (to the
extent such costs and expenses are otherwise indemnifiable hereunder) plus (ii)
the lesser of (x) the amount of any offer of settlement or compromise which such
indemnified party declined to accept and (y) the actual out-of-pocket amount
such indemnified party is obligated to pay subsequent to such date as a result
of such indemnified party's continuing to pursue such Claim.

 

9.3         Tax Treatment of Indemnity Payments.

 

The Seller and the Purchaser agree to treat any indemnity payment made pursuant
to this Article IX as an adjustment to the Purchase Price for federal, state,
local and foreign income tax purposes.

 

9.4          Survival of Indemnities. The obligations of each of the parties
under this Article IX shall survive the Closing Date.

 

9.5          Limitation of Liability. Except in the case of party’s gross
negligence or willful misconduct, in no event shall an indemnifying party be
liable under this Article IX for any special, consequential, indirect,
incidental or punitive damages or lost profits, however caused and on any theory
of liability (including, without limitation, negligence) arising in any way out
of this Article IX, whether or not such party has been advised of the
possibility of such damages; provided, however, that the foregoing limitations
shall not limit each party's indemnification obligations for liabilities to
third parties as set forth in this Article IX.

 

25

 

 

Article X
MISCELLANEOUS

 

10.1       Payment of Sales, Use or Similar Taxes.

 

All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Purchaser.

 

10.2       Survival of Representations and Warranties.

 

The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto (other than claims for indemnifications with respect to the
representation and warranties contained in Sections 5.3, 5.11, and 5.27 which
shall survive for periods coterminous with any applicable statutes of
limitation) shall terminate unless within one hundred eighty (180) days after
the Closing Date written notice of such claims is given to the Seller or such
actions are commenced.

 

10.3       Expenses.

 

Except as otherwise provided in this Agreement, the Seller and the Purchaser
shall each bear its own expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby, it being understood that in no event shall the
Company bear any of such costs and expenses.

 

10.4       Specific Performance.

 

The Seller acknowledges and agrees that the breach of this Agreement would cause
irreparable damage to the Purchaser and that the Purchaser will not have an
adequate remedy at law. Therefore, the obligations of the Seller under this
Agreement, including, without limitation, the Seller’s obligation to sell the
Shares to the Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.

 

10.5       Further Assurances.

 

The Seller and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.

 

10.6       Submission to Jurisdiction; Consent to Service of Process.

 

(a)          The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

26

 

 

(b)          Each of the parties hereto hereby consents to process being served
by any party to this Agreement in any suit, action or proceeding by the mailing
of a copy thereof in accordance with the provisions of Section 10.10.

 

10.7       Entire Agreement; Amendments and Waivers.

 

This Agreement together with the MSA and Finder’s Fee Agreement (including the
schedules and exhibits hereto and thereto, respectively) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

 

10.8       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

10.9       Table of Contents and Headings.

 

The table of contents and section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

 

10.10     Notices.

 

All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or mailed by certified mail,
return receipt requested, to the parties (and shall also be transmitted by
facsimile to the Persons receiving copies thereof) at the following addresses
(or to such other address as a party may have specified by notice given to the
other party pursuant to this provision):

 

(a)          Purchaser:

 

Amarantus Biosciences Holdings, Inc.

c/o Janssen Labs @ QB3

953 Indiana St.

San Francisco, CA 94107

Phone: 408 737 2734

Fax: 408 521 3636

Attention: Gerald Commissiong, President & CEO

 

27

 

 

Copy to:

 

Jeffrey Fessler, Esq.

Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas

New York, New York 10006

Phone: (212) 930-9700

Facsimile: (212) 930-9725

 

(b)          Seller and Company:

 

Lonza Walkersville, Inc.
8830 Biggs Ford Road
Walkersville, Maryland 21793
Phone: 301.378.1212
Facsimile: 301.845.6099
Attn: David Smith, Head of Cell Therapy

 

Copy to:

 

Lonza America, Inc.

90 Boroline Road

Allendale, New Jersey 07401

Phone: 201.316.9318

Facsimile: 201.696.3632

Attention: General Counsel

 

10.11     Severability.

 

If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

 

10.12     Binding Effect; Assignment.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Seller or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void.

 

[intentionally blank]

 

28

 

 



  PURCHASER:       AMARANTUS BIOSCIENCE   HOLDINGS, INC.         By:          
Print Name:     Title:           SELLER:           LONZA WALKERSVILLE, INC.    
    By:           Print Name:     Title:  

 

29

 